DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/15/2021, and 09/30/2020 have being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1-2, 6, and 10, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cruz-Hernandez et al. (US 2018/0275757 A1), hereinafter referenced as Cruz-Hernandez.


Regarding Claim 1, Cruz-Hernandez teaches a touch display device (Fig. 1. #100 called a computing device. Paragraph [0029]), comprising: a substrate (Fig. 1-3, #202 called a base substrate. Paragraph [0032]); and a plurality of light-emitting units (Fig. 1-3, #206a-b and #208a-b called a one or more light-emitting elements (wherein a cell #104 comprises of a light-emitting unit.).  Paragraph [0031 and 0034]), bonded to the substrate (Fig. 1-3. Paragraph [0034]-Cruz-Hernandez discloses the light-emitting elements #206a-b, #208a-b may be positioned on (wherein positioned on is bonded) the anodes #204a-b. For example, the light-emitting elements #206a-b, #208a-b may be electrically coupled to and positioned overtop of the anodes #204a-b. The light-emitting elements #206a-b, #208a-b emit visible light when stimulated. For example, the light-emitting elements #206a-b, #208a-b may emit visible light in response to an electrical signal (e.g., current, voltage, an electric field, etc.) being applied to the light-emitting elements #206a-b, #208a-b. Further in paragraph [0033]-Cruz-Hernandez discloses the anodes 204a-b may be positioned on (wherein positioned on is bonded) the base substrate 202. The anodes 204a-b include a conductive material for communicating electrical signals.), wherein each of the 5plurality of light-emitting units comprises at least one light-emitting element (Fig. 1-3. Paragraph [0034]-Cruz-Hernandez discloses an example of a light-emitting element #206a-b, #208a-b can include a light-emitting diode. Examples of the light-emitting materials include indium tin oxide (ITO), aluminum zinc oxide, graphite, gallium arsenide (GaAs), gallium phosphide (GaP), indium gallium nitride (InGaN), aluminum gallium indium phosphate (AlGaInP), aluminum gallium arsenide (AlGaAs), a filament, a gas component, or any combination of these. The light-emitting elements 206a-b, 208a-b emit visible light when stimulated. For example, the light-emitting elements 206a-b, 208a-b may emit visible light in response to an electrical signal (e.g., current, voltage, an electric field, etc.) being applied to the light-emitting elements 206a-b, 208a-b. Please also read paragraph [0031 and 0035]), (Fig. 1-3, illustrates the first cell #104 comprises of #206a-b called a light emitting element. Paragraph [0031 and 0034-0036]) of the plurality of light-emitting units comprises at least one sensing element (Fig. 1-3, #212a and #204a called a cathode and anode respectively. Paragraph [0042]-Cruz-Hernandez discloses a capacitance between the cathode #212a and a user's finger may be sensed by monitoring a change in voltage on the cathode #212a, thereby forming the touch sensor. In another example, a capacitance between the anode #204a and a user's finger may be sensed by monitoring a change in voltage on the anode #204a, thereby forming the touch sensor.), wherein in the first light-emitting unit (Fig. 1-3, illustrates the first cell #104 comprises of #206a-b called a light emitting element (wherein a cell #104 comprises of a light-emitting unit.). Paragraph [0034-0036]), the at least one sensing element is located between the at least one light-emitting element and the substrate (Fig. 1-3, illustrates sensing element #204a is located between light emitting element #206b and substrate #202. Paragraph [0041-0042]), and an orthographic projection of the at least one sensing element on the substrate overlaps an orthographic projection of the at 10least one light-emitting element on the substrate (Fig. 2-3, illustrates sensing element #204 on the substrate #202 overlaps an orthographic projection of the at least one light-emitting element #206b on the substrate. Paragraph [0040]). 
 
Regarding Claim 2, Cruz-Hernandez teaches the touch display device according to claim 1, Cruz-Hernandez further teaches wherein the each of the plurality of light-emitting units is the first light-emitting unit (Fig. 1-3, #206a-b and #208a-b called a one or more light-emitting elements (wherein a cell #104 comprises of a light-emitting unit.). Paragraph [0031 and 0034]). 
  

Regarding Claim 6, Cruz-Hernandez teaches the touch display device according to claim 1, Cruz-Hernandez further teaches wherein the first light-emitting unit (Fig. 1-3, illustrates the first cell #104 comprises of #206a-b called a light emitting element. Paragraph [0031 and 0034-0036]) comprises a plurality of light-emitting elements (Fig. 1-3, illustrates the first cell #104 comprises of #206a-b called a light emitting element (wherein a cell #104 comprises of a light-emitting unit.). Paragraph [0034-0036]), and an orthographic projection of a first 25light-emitting element of the plurality of light-emitting elements on the substrate overlaps the orthographic projection of the at least one sensing element on the substrate (Fig. 2-3, illustrates sensing element #204 on the substrate #202 overlaps an orthographic projection of the at least one light-emitting element #206b on the substrate. Paragraph [0040]). 

Regarding Claim 10, Cruz-Hernandez teaches the touch display device according to claim 1, Cruz-Hernandez further teaches wherein the each of the plurality of light-emitting units further comprises a carrier board (Fig. 2-3, #204a-b called an anode. Paragraph [0033]), the carrier board is bonded to 15the substrate (Fig. 2-3, #202 called the substrate. Paragraph [0033]-Cruz-Hernandez discloses the haptically-enabled cell 104 also includes one or more anodes #204a-b. The anodes #204a-b may be positioned on the base substrate #202. The anodes #204a-b include a conductive material for communicating electrical signals. Examples of the conductive material include gold, copper, lead, nickel, aluminum, zinc, or any combination of these.), and the at least one light-emitting element and the at least one sensing element are disposed at the corresponding carrier board (Fig. 2-3. Paragraph [0034]-Cruz-Hernandez discloses the light-emitting elements #206a-b, #208a-b may be positioned on the anodes #204a-b. For example, the light-emitting elements #206a-b, #208a-b may be electrically coupled to and positioned overtop of the anodes #204a-b. The light-emitting elements #206a-b, #208a-b emit visible light when stimulated. For example, the light-emitting elements #206a-b, #208a-b may emit visible light in response to an electrical signal (e.g., current, voltage, an electric field, etc.) being applied to the light-emitting elements #206a-b, #208a-b.).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3, is rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Hernandez et al. (US 2018/0275757 A1), hereinafter referenced as Cruz-Hernandez and in view of DING et al. (US 2021/0124441 A1), hereinafter referenced as DING.

Regarding Claim 3, Cruz-Hernandez teaches the touch display device according to claim 1, Cruz-Hernandez further teaches wherein the first light-emitting unit comprises a plurality of light-emitting elements (Fig. 1-3, illustrates first light-emitting unit #104 comprises a plurality of light-emitting elements #206a-b and #208a-b. Paragraph [0031 and 0034]), and orthographic projections of the plurality of light-emitting elements on the substrate overlap the orthographic projection of the sensing element on the substrate (Fig. 2-3, illustrates sensing element #204 on the substrate #202 overlaps an orthographic projection of the at least one light-emitting element #206b on the substrate. Paragraph [0040]). 
Cruz-Hernandez fail to explicitly teach wherein the first light-emitting unit comprises a number of the at least one sensing 15element is one.
However, DING explicitly teaches wherein the first light-emitting unit comprises a number of the at least one sensing 15element is one (Fig. 1-2, illustrates the first light-emitting unit #10 comprises a number of the at least one sensing 15element is one #S. Paragraph [0033]-DING discloses Fig. 1 is a schematic plan view of an optical touch display panel. As illustrated in Fig. 1, the optical touch display panel includes a plurality of pixel groups #10 arranged in an array (as illustrated by the dashed boxes in Fig. 1). For example, each pixel group #10 includes a red sub-pixel R, a green sub-pixel G, and a blue sub-pixel B, so that color display can be realized. For another example, each pixel group #10 further includes an infrared sub-pixel IR (which can emit infrared light) and infrared light photosensitive elements #S, so that optical touch detection and fingerprint recognition can be realized.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Cruz-Hernandez of having a touch display device, comprising: a substrate; and a plurality of light-emitting units, bonded to the substrate, wherein each of the plurality of light-emitting units comprises at least one light-emitting element, and a first light-emitting unit of the plurality of light-emitting units comprises at least one sensing element, wherein in the first light-emitting unit, the at least one sensing element is located between the at least one light-emitting element and the substrate, and an orthographic projection of the at least one sensing element on the substrate overlaps an orthographic projection of the at least one light-emitting element on the substrate, with the teachings of DING of having wherein the first light-emitting unit comprises a number of the at least one sensing element is one.
Wherein having Cruz-Hernandez`s a touch display device wherein the first light-emitting unit comprises a number of the at least one sensing element is one.
The motivation behind the modification would have been to obtain touch display device that enhances the touch input functionality with quality image and haptic effect, since both Cruz-Hernandez and DING are touch display device with a touch sensor within the pixel region. Wherein Cruz-Hernandez touch display device with a touch sensor that include haptically-enabled cells may be thinner, cheaper, more precisely controllable, and easier to manufacture than other types of haptic feedback devices, while DING touch display device that preform fingerprinting and detecting or recognizing motions or gestures, such as clicking, sliding, swinging, etc. by using the human hand.  Please see Cruz-Hernandez et al. (US 2018/0275757 A1), Paragraph [0025] and DING et al. (US 2021/0124441 A1), Paragraph [0082].

Claim 4, is rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Hernandez et al. (US 2018/0275757 A1), hereinafter referenced as Cruz-Hernandez and in view of Shih et al. (US 2012/0169629 A1), hereinafter referenced as Shih.

Regarding Claim 4, Cruz-Hernandez teaches the touch display device according to claim 1, Although, Cruz-Hernandez teaches a second light-emitting unit of the plurality of light-emitting units.
Cruz-Hernandez fail to explicitly teach wherein a second light-emitting unit of the plurality of light-emitting units does not comprise a sensing element.   
However, Shih explicitly teaches wherein a second light-emitting unit (Fig. 1, #130 called a display pixel. Paragraph [0019]) of the plurality of light-emitting units does not comprise a sensing element (Fig. 1, illustrates only the display pixels #131 comprises touch sensors. Paragraph [0021]-Shih discloses parts of the display pixels #130 (such as, the display pixels indicated by label #131) are not only used as the display pixels for displaying the corresponding image-displaying data respectively, but also used as touch pixels for performing a touch-detecting operation respectively. That is, each of the touch pixels #131 further comprises a corresponding touch sensor except of the elements for forming each of the display pixels.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Cruz-Hernandez of having a touch display device, comprising: a substrate; and a plurality of light-emitting units, bonded to the substrate, wherein each of the plurality of light-emitting units comprises at least one light-emitting element, and a first light-emitting unit of the plurality of light-emitting units comprises at least one sensing element, wherein in the first light-emitting unit, the at least one sensing element is located between the at least one light-emitting element and the substrate, and an orthographic projection of the at least one sensing element on the substrate overlaps an orthographic projection of the at least one light-emitting element on the substrate, with the teachings of Shih of having wherein a second light-emitting unit of the plurality of light-emitting units does not comprise a sensing element.
Wherein having Cruz-Hernandez`s a touch display device wherein a second light-emitting unit of the plurality of light-emitting units does not comprise a sensing element.
The motivation behind the modification would have been to obtain touch display device that enhances the touch input functionality with quality image and haptic effect along with miniaturization and integration, since both Cruz-Hernandez and Shih are touch display device with a touch sensor within the .


Claims 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Hernandez et al. (US 2018/0275757 A1), hereinafter referenced as Cruz-Hernandez and in view of WASSVIK (US 2013/0127790 A1), hereinafter referenced as WASSVIK.


Regarding Claim 5, Cruz-Hernandez in view of Shih teaches the touch display device according to claim 4, Cruz-Hernandez in view of Shih fail to explicitly teach wherein the first light-emitting 20unit is disposed at a central region of the substrate, while the second light-emitting unit is disposed at a peripheral region of the substrate, and the peripheral region surrounds the central region.
However, WASSVIK explicitly teaches wherein the first light-emitting 20unit (Fig. 5, #10 image-forming pixels. Paragraph [0086]) is disposed at a central region of the substrate (Fig. 5, #9 called a substrate. Paragraph [0090]), while the second light-emitting unit (Fig. 5, #7 called an emitters. Paragraph [0091]) is disposed at a peripheral region of the substrate, and the peripheral region surrounds the central region (Fig. 5, illustrates the second light-emitting unit is disposed at a peripheral region of the substrate, and the peripheral region surrounds the central region. Paragraph [0091]-WASSVIK discloses Fig. 5 shows quite schematically a corner portion of a touch-sensing display panel #1 according to an embodiment of the invention. For the sake of simplicity, the peripheral seal #91 is left out in this drawing. The lower left corner in the drawing represents an outer corner of the panel #1, whereas the right and upper edges are to be understood as cutout from a larger panel #1. Emitters #7 and detectors #8, shown in grey, are arranged along the peripheral region #11, and the optical layer 21 is provided to cover the central region 12 of the panel 1 and the image-forming pixels #10 arranged at the central region #12. In an alternative embodiment (as can be seen in Fig. 8), image-forming pixels #10 are also present in the peripheral region #11 among the emitters #7 and detectors #8. Also, the peripheral region #11 may comprise more than one row of pixels.).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Cruz-Hernandez in view of Shih of having a touch display device, comprising: a substrate; and a plurality of light-emitting units, bonded to the substrate, wherein each of the plurality of light-emitting units comprises at least one light-emitting element, and a first light-emitting unit of the plurality of light-emitting units comprises at least one sensing element, wherein in the first light-emitting unit, the at least one sensing element is located between the at least one light-emitting element and the substrate, and an orthographic projection of the at least one sensing element on the substrate overlaps an orthographic projection of the at least one light-emitting element on the substrate, with the teachings of WASSVIK of having wherein the first light-emitting unit is disposed at a central region of the substrate, while the second light-emitting unit is disposed at a peripheral region of the substrate, and the peripheral region surrounds the central region.
Wherein having Cruz-Hernandez`s a touch display device wherein the first light-emitting unit is disposed at a central region of the substrate, while the second light-emitting unit is disposed at a peripheral region of the substrate, and the peripheral region surrounds the central region.
The motivation behind the modification would have been to obtain touch display device that enhances the touch input functionality at the edge of the device and have quality image and haptic effect along with miniaturization and integration, since both Cruz-Hernandez and WASSVIK are touch display device with a touch sensor within the pixel region. Wherein Cruz-Hernandez touch display device with a touch sensor that include haptically-enabled cells may be thinner, cheaper, more precisely controllable, and easier to manufacture than other types of haptic feedback devices, while WASSVIK touch display device that have a touch sensors on the peripheral region with high sensitivity.  Please see Cruz-Hernandez et al. (US 2018/0275757 A1), Paragraph [0025] and WASSVIK (US 2013/0127790 A1), Paragraph [0009].


Regarding Claim 7, Cruz-Hernandez teaches the touch display device according to claim 6, Although, Cruz-Hernandez teaches a second light-emitting unit of the plurality of light-emitting units.
Cruz-Hernandez fail to explicitly teach wherein an orthographic projection of a second light-emitting element of the plurality of light-emitting elements on the substrate does not overlap the orthographic projection of the at least one sensing element on the substrate.  
However, WASSVIK explicitly teaches wherein an orthographic projection of a second light-emitting element (Fig. 5, #7 called an emitters. Paragraph [0091]) of the plurality of light-emitting elements on the substrate does not overlap the orthographic projection of the at least one sensing element on the substrate (Fig. 5, illustrates the second light-emitting unit #7 is disposed at a peripheral region of the substrate #9, and does not overlap the orthographic projection of the at least one sensing element #8 on the substrate. Paragraph [0091]-WASSVIK discloses Fig. 5 shows quite schematically a corner portion of a touch-sensing display panel #1 according to an embodiment of the invention. For the sake of simplicity, the peripheral seal #91 is left out in this drawing. The lower left corner in the drawing represents an outer corner of the panel #1, whereas the right and upper edges are to be understood as cutout from a larger panel #1. Emitters #7 and detectors #8, shown in grey, are arranged along the peripheral region #11, and the optical layer 21 is provided to cover the central region #12 of the panel #1 and the image-forming pixels #10 arranged at the central region #12. In an alternative embodiment (as can be seen in Fig. 8), image-forming pixels #10 are also present in the peripheral region #11 among the emitters #7 and detectors #8. Also, the peripheral region #11 may comprise more than one row of pixels.).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Cruz-Hernandez of having a touch display device, comprising: a substrate; and a plurality of light-emitting units, bonded to the substrate, wherein each of the plurality of light-emitting units comprises at least one light-emitting element, and a first light-emitting unit of the plurality of light-emitting units comprises at least one sensing element, wherein in the first light-emitting unit, the at least one sensing element is located between the at least one light-emitting element and the substrate, and an orthographic projection of the at least one sensing 
Wherein having Cruz-Hernandez`s a touch display device wherein an orthographic projection of a second light-emitting element of the plurality of light-emitting elements on the substrate does not overlap the orthographic projection of the at least one sensing element on the substrate.
The motivation behind the modification would have been to obtain touch display device that enhances the touch input functionality with quality image and haptic effect along with miniaturization and integration, since both Cruz-Hernandez and WASSVIK are touch display device with a touch sensor within the pixel region. Wherein Cruz-Hernandez touch display device with a touch sensor that include haptically-enabled cells may be thinner, cheaper, more precisely controllable, and easier to manufacture than other types of haptic feedback devices, while WASSVIK touch display device that have a touch sensors on the peripheral region with high sensitivity.  Please see Cruz-Hernandez et al. (US 2018/0275757 A1), Paragraph [0025] and WASSVIK (US 2013/0127790 A1), Paragraph [0009].

5Regarding Claim 8, Cruz-Hernandez in view of WASSVIK teaches the touch display device according to claim 7, Although, Cruz-Hernandez teaches the first and second light-emitting unit of the plurality of light-emitting units.
Cruz-Hernandez fail to explicitly teach wherein the first light-emitting element is disposed at a central region of the first light-emitting unit, while the second light-emitting element is disposed at a peripheral region of the first light-emitting unit, and the peripheral region surrounds the central area.  
However, WASSVIK explicitly teaches wherein the first light-emitting element (Fig. 5, #10 image-forming pixels. Paragraph [0086]) is disposed at a central region of the first light-emitting unit, while the second light-emitting element (Fig. 5, #7 called an emitters. Paragraph [0091]) is disposed at a peripheral region of the first light-emitting unit, and the peripheral region surrounds the central area (Fig. 5, illustrates the second light-emitting unit is disposed at a peripheral region of the substrate, and the peripheral region surrounds the central region. Paragraph [0091]-WASSVIK discloses Fig. 5 shows quite schematically a corner portion of a touch-sensing display panel #1 according to an embodiment of the invention. For the sake of simplicity, the peripheral seal #91 is left out in this drawing. The lower left corner in the drawing represents an outer corner of the panel #1, whereas the right and upper edges are to be understood as cutout from a larger panel #1. Emitters #7 and detectors #8, shown in grey, are arranged along the peripheral region #11, and the optical layer #21 is provided to cover the central region #12 of the panel #1 and the image-forming pixels #10 arranged at the central region #12. In an alternative embodiment (as can be seen in Fig. 8), image-forming pixels #10 are also present in the peripheral region #11 among the emitters #7 and detectors #8. Also, the peripheral region #11 may comprise more than one row of pixels.).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Cruz-Hernandez in view of WASSVIK of having a touch display device, comprising: a substrate; and a plurality of light-emitting units, bonded to the substrate, wherein each of the plurality of light-emitting units comprises at least one light-emitting element, and a first light-emitting unit of the plurality of light-emitting units comprises at least one sensing element, wherein in the first light-emitting unit, the at least one sensing element is located between the at least one light-emitting element and the substrate, and an orthographic projection of the at least one sensing element on the substrate overlaps an orthographic projection of the at least one light-emitting element on the substrate, with the teachings of WASSVIK of having wherein the first light-emitting element is disposed at a central region of the first light-emitting unit, while the second light-emitting element is disposed at a peripheral region of the first light-emitting unit, and the peripheral region surrounds the central area.
Wherein having Cruz-Hernandez`s a touch display device wherein the first light-emitting element is disposed at a central region of the first light-emitting unit, while the second light-emitting element is disposed at a peripheral region of the first light-emitting unit, and the peripheral region surrounds the central area.
The motivation behind the modification would have been to obtain touch display device that enhances the touch input functionality at the edge of the device and have quality image and haptic effect along with miniaturization and integration, since both Cruz-Hernandez and WASSVIK are touch display 


Regarding Claim 9, Cruz-Hernandez in view of WASSVIK teaches the touch display device according to claim 7, Cruz-Hernandez further teaches wherein numbers of the first 10light-emitting element and the second light-emitting element are respectively in plurality (Fig. 1-3, illustrates numbers of the first 10light-emitting element #206a-b and the second light-emitting element #208a-b are respectively in plurality called a one or more light-emitting elements (wherein a cell #104 comprises of a light-emitting unit.).  Paragraph [0031 and 0034]), and the plurality of first light-emitting elements and the plurality of second light-emitting elements are in a staggered disposition (Fig. 1-3 and Fig. 9, illustrates the cell #104 that comprises of an arrangement of a pair of first light-emitting elements #206a-b and a pair of second light-emitting elements #208a-b are further arranged in matrix. Paragraph [0031]-Cruz-Hernandez discloses the visual display #102 includes one or more haptically-enabled cells, such as haptically-enabled cell #104. The haptically-enabled cells may be arranged in a matrix or other configuration. In some examples, a single haptically-enabled cell forms a single pixel of the visual display #102. In other examples, a single haptically-enabled cell forms multiple pixels of the visual display #102. The visual display #102 may include any number and combination of haptically-enabled cells in any suitable arrangement.).   


Claims 11-12, are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Hernandez et al. (US 2018/0275757 A1), hereinafter referenced as Cruz-Hernandez and in view of LU et al. (US 2018/0315900 A1), hereinafter referenced as LU and in further view of OMATA et al. (US 2016/0363304 A1), hereinafter referenced as OMATA.

Regarding Claim 11, Cruz-Hernandez teaches the touch display device according to claim 1, Although, Cruz-Hernandez teaches wherein each of the at least one light-emitting element comprises a light-emitting circuit (Fig. 2-3, illustrates the light-emitting circuit #204a-b and #212a-b called the anodes and cathodes electrodes respectively. Paragraph [0036]-Cruz-Hernandez discloses electrical signals may be selectively applied to the anodes #204a-b, cathodes #212a-b, or both to stimulate one or more of the light-emitting elements #206a-b, #208a-b to generate visible light (e.g., for a pixel of the visual display #102) and each of the at least one sensing element comprises a sensing electrode (Fig. 1-3, #212a and #204a called a cathode and anode respectively. Paragraph [0042]-Cruz-Hernandez discloses a capacitance between the cathode #212a and a user's finger may be sensed by monitoring a change in voltage on the cathode #212a, thereby forming the touch sensor. In another example, a capacitance between the anode #204a and a user's finger may be sensed by monitoring a change in voltage on the anode #204a, thereby forming the touch sensor.).
Cruz-Hernandez fail to explicitly teach wherein each of the at least one light-emitting element comprises an LED crystal grain.
However, LU explicitly teaches wherein each of the at least one light-emitting element comprises an LED crystal grain (Fig. 1-2. Paragraph [0023]-LU discloses the LED array layer #112 includes a plurality of LED grains #112a, #112b, #111c, and for convenience of illustration. Specifically, the blue LED crystal grains #112b are used to excite the red quantum dot #122b to emit red light, the blue LED grain #112c is used to excite the green quantum dot #122b to emit green light.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Cruz-Hernandez of having a touch display device, comprising: a substrate; and a plurality of light-emitting units, bonded to the substrate, wherein each of the plurality of light-emitting units comprises at least one light-emitting element, and a 
Wherein having Cruz-Hernandez`s a touch display device wherein each of the at least one light-emitting element comprises an LED crystal grain.
The motivation behind the modification would have been to obtain touch display device that enhances the touch input functionality with quality image at lower production cost, since both Cruz-Hernandez and LU are display device with LED pixel region. Wherein Cruz-Hernandez touch display device with a touch sensor that include haptically-enabled cells may be thinner, cheaper, more precisely controllable, and easier to manufacture than other types of haptic feedback devices, while LU display device that have an LED display panel which can reduce the production cost and can greatly improve the production yield and can effectively reduce the energy consumption of the display panel and improve the service life.  Please see Cruz-Hernandez et al. (US 2018/0275757 A1), Paragraph [0025] and LU et al. (US 2018/0315900 A1), Paragraph [0004].
Cruz-Hernandez in view of LU fail to explicitly teach a sensing circuit, and the 20light-emitting circuit and the sensing circuit are electrically separated.   
However, OMATA explicitly teaches a sensing circuit (Fig. 1-2, #14 called a touch sensing circuit unit. Paragraph [0089]), and the 20light-emitting circuit and the sensing circuit are electrically separated (Fig. 1-3. Paragraph [0089]-OMATA discloses the touch sensing electrode (10) consists of an electric connection unit (flexible printed circuit) including, for example, a capacitive touch sensing circuit and a wiring portion disposed on a flexible substrate. The periphery of the touch sensing electrode (10) is sealed with the sealing adhesive (7) to form a touch sensing portion (9). A cover glass (11) is disposed on the top surface of the touch sensing portion (9). The touch sensing electrode (10) is provided with a touch sensing circuit unit (14) for detecting a touch (finger touch).).   

Wherein having Cruz-Hernandez`s a touch display device wherein a sensing circuit, and the light-emitting circuit and the sensing circuit are electrically separated.
The motivation behind the modification would have been to obtain touch display device that enhances the touch input functionality with quality image along with miniaturization and integration, since both Cruz-Hernandez and OMATA are touch display device with LED pixel region. Wherein Cruz-Hernandez touch display device with a touch sensor that include haptically-enabled cells may be thinner, cheaper, more precisely controllable, and easier to manufacture than other types of haptic feedback devices, while OMATA touch display device that can contribute to reductions in sizes and thickness and simplified production steps of the device, and a smart device and an illumination device each including the organic electroluminescent module.  Please see Cruz-Hernandez et al. (US 2018/0275757 A1), Paragraph [0025] and OMATA et al. (US 2016/0363304 A1), Paragraph [0042].


Regarding Claim 12, Cruz-Hernandez and LU in view of OMATA teaches the touch display device according to claim 11, Cruz-Hernandez further teaches wherein the light-emitting circuit comprises a positive electrode circuit (Fig. 2-3, #204a-b called an anode. Paragraph [0036]) and a negative electrode circuit (Fig. 2-3, #212a-b called an cathode. Paragraph [0036]), and the positive electrode circuit and the negative electrode circuit are electrically separated (Fig. 2-3. Paragraph [0036]-Cruz-Hernandez discloses the haptically-enabled cell 104 also includes cathodes #212a-b. The cathodes #212a-b may be positioned on the light-emitting elements #206a-b, #208a-b. For example, the cathodes #212a-b may be electrically coupled to and positioned overtop of the light-emitting elements #206a-b, #208a-b. The cathodes #212a-b include a conductive material for communicating electrical signals. Electrical signals may be selectively applied to the anodes #204a-b, cathodes #212a-b, or both to stimulate one or more of the light-emitting elements #206a-b, #208a-b to generate visible light (e.g., for a pixel of the visual display #102) (wherein the anode and cathode are electrically separated from each other via the light-emitting elements).).  


Claims 13-14, are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Hernandez et al. (US 2018/0275757 A1), hereinafter referenced as Cruz-Hernandez and in view of LU et al. (US 2018/0315900 A1), hereinafter referenced as LU and in further view of OMATA et al. (US 2016/0363304 A1), hereinafter referenced as OMATA and in further view of KIM et al. (US 2018/0329555 A1), hereinafter referenced as KIM.


Regarding Claim 13, Cruz-Hernandez and LU in view of OMATA teaches the touch display device according to claim 11, Cruz-Hernandez and LU in view of OMATA fail to explicitly teach wherein the sensing electrode 25comprises a transport electrode and a receiving electrode, and the transport electrode and the receiving electrode are electrically separated.  
However, KIM explicitly teaches wherein the sensing electrode 25comprises a transport electrode (Fig. 1-2, #130 called a driving electrodes. Paragraph [0100]) and a receiving electrode (Fig. 1-2, #120 called a sensing electrodes. Paragraph [0100]), and the transport electrode and the receiving electrode are electrically separated (Fig. 1-2. Paragraph [0133]-KIM discloses the sensing electrodes #120, the noise detecting electrodes #160, and the driving electrodes #130 may be physically and/or electrically separated from each other.).  

Wherein having Cruz-Hernandez`s a touch display device wherein the sensing electrode comprises a transport electrode and a receiving electrode, and the transport electrode and the receiving electrode are electrically separated.
The motivation behind the modification would have been to obtain touch display device that enhances the touch input functionality with quality image and high sensitivity along with accuracy, since both Cruz-Hernandez and KIM are touch display device with LED pixel region. Wherein Cruz-Hernandez touch display device with a touch sensor that include haptically-enabled cells may be thinner, cheaper, more precisely controllable, and easier to manufacture than other types of haptic feedback devices, while KIM touch display device that minimize (or at least reduce) a malfunction of the touch sensor due to the noise signal, and to improve sensing sensitivity.  Please see Cruz-Hernandez et al. (US 2018/0275757 A1), Paragraph [0025] and KIM et al. (US 2018/0329555 A1), Paragraph [0036].



Regarding Claim 14, Cruz-Hernandez and LU in view of OMATA and in further view of KIM teaches the touch display device according to claim 13, Cruz-Hernandez and LU in view of OMATA fail to explicitly teach wherein the transport electrode and the receiving electrode are both disposed parallel to a surface of the substrate.  
However, KIM explicitly teaches wherein the transport electrode and the receiving electrode are both disposed parallel to a surface of the substrate (Fig. 1-2, illustrates a base substrates #110 is parallel to the transport electrode #130 and the receiving electrode #120. Paragraph [0101-0102]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Cruz-Hernandez and LU in view of OMATA and in further view of KIM of having a touch display device, comprising: a substrate; and a plurality of light-emitting units, bonded to the substrate, wherein each of the plurality of light-emitting units comprises at least one light-emitting element, and a first light-emitting unit of the plurality of light-emitting units comprises at least one sensing element, wherein in the first light-emitting unit, the at least one sensing element is located between the at least one light-emitting element and the substrate, and an orthographic projection of the at least one sensing element on the substrate overlaps an orthographic projection of the at least one light-emitting element on the substrate, with the teachings of KIM of having wherein the transport electrode and the receiving electrode are both disposed parallel to a surface of the substrate.
Wherein having Cruz-Hernandez`s a touch display device wherein the transport electrode and the receiving electrode are both disposed parallel to a surface of the substrate.
The motivation behind the modification would have been to obtain touch display device that enhances the touch input functionality with quality image and high sensitivity along with accuracy, since both Cruz-Hernandez and KIM are touch display device with LED pixel region. Wherein Cruz-Hernandez touch display device with a touch sensor that include haptically-enabled cells may be thinner, cheaper, more precisely controllable, and easier to manufacture than other types of haptic feedback devices, while KIM touch display device that minimize (or at least reduce) a malfunction of the touch sensor due to the noise signal, and to improve sensing sensitivity.  Please see Cruz-Hernandez et al. (US 2018/0275757 A1), Paragraph [0025] and KIM et al. (US 2018/0329555 A1), Paragraph [0036].


Claim 15, are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Hernandez et al. (US 2018/0275757 A1), hereinafter referenced as Cruz-Hernandez and in view of LU et al. (US 2018/0315900 A1), hereinafter referenced as LU and in further view of OMATA et al. (US 2016/0363304 A1), hereinafter referenced as OMATA and in further view of KIM et al. (US 2018/0329555 A1), hereinafter referenced as KIM and in further view of JIN (US 2021/0296403 A1), hereinafter referenced as JIN.


Regarding Claim 15, Cruz-Hernandez and LU in view of OMATA and in further view of KIM teaches the touch display device according to claim 13, Cruz-Hernandez and LU in view of OMATA and in further view of KIM fail to explicitly teach wherein the transport electrode and the receiving electrode are both disposed perpendicular to a surface of the substrate. 
However, JIN explicitly teaches wherein the transport electrode and the receiving electrode are both disposed perpendicular to a surface of the substrate (Fig. 1, illustrates the sensor electrodes #15 and #17 are perpendicular to the surface of the substrate #11 when viewing from the side. Paragraph [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Cruz-Hernandez and LU in view of OMATA and in further view of KIM of having a touch display device, comprising: a substrate; and a plurality of light-emitting units, bonded to the substrate, wherein each of the plurality of light-emitting units comprises at least one light-emitting element, and a first light-emitting unit of the plurality of light-emitting units comprises at least one sensing element, wherein in the first light-emitting unit, the at least one sensing element is located between the at least one light-emitting element and the substrate, and an orthographic projection of the at least one sensing element on the substrate overlaps an orthographic projection of the at least one light-emitting element on the substrate, with the teachings of JIN of having wherein the transport electrode and the receiving electrode are both disposed perpendicular to a surface of the substrate.

The motivation behind the modification would have been to obtain touch display device that enhances the touch input functionality with quality image and high reliability and efficiency, since both Cruz-Hernandez and JIN are touch display device with LED pixel region. Wherein Cruz-Hernandez touch display device with a touch sensor that include haptically-enabled cells may be thinner, cheaper, more precisely controllable, and easier to manufacture than other types of haptic feedback devices, while JIN touch display device that provides a flexible touch display with high reliability and efficiency.  Please see Cruz-Hernandez et al. (US 2018/0275757 A1), Paragraph [0025] and JIN (US 2021/0296403 A1), Paragraph [0023].
 
5Claim 17, are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Hernandez et al. (US 2018/0275757 A1), hereinafter referenced as Cruz-Hernandez and in view of LU et al. (US 2018/0315900 A1), hereinafter referenced as LU and in further view of OMATA et al. (US 2016/0363304 A1), hereinafter referenced as OMATA and in further view of KIM et al. (US 2018/0329555 A1), hereinafter referenced as KIM and in further view of Huang et al. (US 2021/0109618 A1), hereinafter referenced as Huang.

10	Regarding Claim 17, Cruz-Hernandez and LU in view of OMATA teaches the touch display device according to claim 11, Cruz-Hernandez and LU in view of OMATA fail to explicitly teach wherein the LED crystal grain comprises a micro LED crystal grain, a mini LED crystal grain, or a combination of the above.
	However, Huang explicitly teaches wherein the LED crystal grain comprises a micro LED crystal grain, a mini LED crystal grain, or a combination of the above (Fig. 1. Paragraph [0068]-Huang discloses the plurality of LED elements #200 may be, for example, LED crystal grains having a size in a micron grade. For example, the plurality of LED elements #200 may be, for example, micro LEDs or mini LEDs.).

Wherein having Cruz-Hernandez`s a touch display device wherein the LED crystal grain comprises a micro LED crystal grain, a mini LED crystal grain, or a combination of the above.
The motivation behind the modification would have been to obtain touch display device that enhances the touch input functionality with quality image and along with miniaturization and integration, since both Cruz-Hernandez and Huang are touch display device with LED pixel region. Wherein Cruz-Hernandez touch display device with a touch sensor that include haptically-enabled cells may be thinner, cheaper, more precisely controllable, and easier to manufacture than other types of haptic feedback devices, while Huang flexible display device that have a small thickness or low manufacturing cost and the like.  Please see Cruz-Hernandez et al. (US 2018/0275757 A1), Paragraph [0025] and Huang et al. (US 2021/0109618 A1), Paragraph [0004].



- 51 -Allowable Subject Matter
Claim 16 is therefrom are objected to as being dependent upon rejected base claims, claim 1 and 11, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, once the claims objections are overcome.


Regarding claim 16, the prior arts fail to explicitly teach, wherein the substrate further comprises a light-emitting transmission circuit and a sensing transmission circuit, the light-emitting transmission circuit and the sensing transmission circuit are electrically separated, the light-emitting transmission circuit is connected to the light-emitting circuit, and the sensing transmission circuit is connected to the sensing circuit, as claimed in claim 16.


Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Chen et al. (US 2020/0348772 A1)- A touch display device is provided in this disclosure. The touch display device includes a substrate, a first conductive layer, a second conductive layer, a stacked structure, an inorganic light emitting unit, and a touch sensing circuit. The first conductive layer is disposed on the substrate. The first conductive layer includes a gate electrode. The second conductive layer is disposed on the first conductive layer. The second conductive layer includes a source electrode and a drain electrode. The stacked structure is disposed on the substrate........ Please see Fig. 1. Abstract.
(b)	RHE et al.  (US 2019/0310731 A1)- The present disclosure relates to a touch display device and a touch sensing method and, more specifically, to a touch display device and a touch sensing method that provide a single-layered touch sensor structure by a touch electrode connecting line that electrically connects touch electrodes arranged in one direction and is arranged to bypass and surround touch electrodes arranged in another direction, thereby enabling a simple manufacturing process, a high manufacturing yield, and a low manufacturing cost....  ...... Fig. 1-4. Abstract.
(c)	Lee (US 2018/0364845 A1)- A display device includes a substrate including a display area and a touch area overlapping the display area, a plurality of pixels disposed in the display area, and a plurality of touch cells disposed in the touch area and individually driven. At least some of the pixels are disposed on a same layer as at least some of the touch cells............ Fig. 1-3. Abstract.
(d)	LEE et al. (US 2018/0143729 A1)- An OLED display panel includes a common electrode layer, a display pixel electrode and touch sensing electrode layer, an OLED layer, a lower substrate, a thin film transistor layer, and an encapsulation layer. The common electrode layer has plural through holes defined therein. The display pixel electrode and touch sensing electrode layer includes plural display pixel electrodes and plural touch sensing electrodes, wherein each touch sensing electrode has a mesh type pattern.. .......... Fig. 1-3. Abstract.
(e)	SHIH et al. (US 2017/0177141 A1)- A pressure detection method for an in-cell touch display and a mobile device using the same are provided. The pressure detection method comprises the steps of: providing a common voltage plane corresponding to touch sensing electrodes in the in-cell touch display; detecting capacitance values of the touch sensing electrodes; setting a first area and a second area according to a center of a touched portion when the in-cell touch display is determined as being touched, wherein the second area includes the first area; and excluding the capacitance values of the touch sensing electrodes in the first area, and using the capacitance values of the touch sensing electrodes in the second area to serve as a pressure detection value to determine a pressure exerted on the in-cell touch display... .......... Fig. 1-3. Abstract.
(f)	Kim et al. (US 2011/0316809 A1)- A liquid crystal display device having a touch sensor embedded therein is disclosed. The present invention includes a liquid crystal layer between first and second substrates, a pixel on the second substrate to apply a horizontal electric field to the liquid crystal layer, a touch sensor on the second substrate, the touch sensor detecting a touch by forming a touch capacitor with a touch object for touching the first substrate, and a readout line outputting a sensing signal from the touch sensor. The touch sensor includes a sensing electrode on the second substrate to form the sensing capacitor with the touch object, first and second sensor gate lines, a first sensor thin film transistor supplying a sensing driving voltage to the sensing electrode in response to a control of the first sensor gate line, and a second sensor thin film transistor supplying electric charges of the sensing electrode as the sensing signal in response to a control of the second sensor gate line.... .......... Fig. 1-3. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628